Exhibit 10.3
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into as of September 7, 2011, by and between Dollar Financial Group,
Inc., a New York corporation (together with its successors and assigns), which
is a wholly owned subsidiary of DFC Global Corp., (collectively referred to
herein as “Company”) and Norman Miller (the “Executive”).
     WHEREAS, the Company and the Executive are parties to a certain amended and
restated employment agreement, dated as of May 14, 2008; and
     WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to accept employment by the Company upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:
     1. Representations and Warranties. The Executive represents and warrants to
the Company that the Executive is not bound by any restrictive covenants and has
no prior or other obligations or commitments of any kind that would in any way
prevent, restrict, hinder or interfere with the Executive’s acceptance of
continued employment or the performance of all duties and services hereunder to
the fullest extent of the Executive’s ability and knowledge. The Executive
agrees to indemnify and hold harmless the Company for any liability the Company
may incur as the result of the existence of any such covenants, obligations or
commitments.
     2. Term of Employment. The Company will continue to employ the Executive
and the Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5 (if the Executive is employed by any subsidiary of the Company under
the terms of this Agreement, whether or not he is also employed by the Company,
any reference in this Agreement to the Executive’s employment by the Company
shall be deemed to include his employment by a subsidiary of the Company).
     3. Duties and Functions.
          (a) (1) The Executive shall be employed as Executive Vice President
and Chief Operating Officer of the Company and shall oversee, direct and manage
all global retail financial services operations within the United States, Canada
and United Kingdom and all corporate marketing of the Company. The Executive
will report directly to the Chief Executive Officer of DFC Global Corp.
               (2) The Executive agrees to undertake the duties and
responsibilities inherent in the position of Executive Vice President and Chief
Operating Officer, which may encompass different or additional duties as may,
from time to time, be assigned by the Chief

1



--------------------------------------------------------------------------------



 



Executive Officer (or senior most position of the Company) or the Company’s
Board of Directors (the “Board”), and the duties and responsibilities undertaken
by the Executive may be altered or modified from time to time by the Chief
Executive Officer (or senior most position of the Company) or the Board. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any change thereof which may be
adopted at any time by the Company.
          (b) During the Employment Period, the Executive will devote his full
time and efforts to the business of the Company and will not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or corporation that competes, conflicts or interferes
with the performance of his duties hereunder in any way. The Executive may
engage in philanthropic or other charitable activities as well as serve as an
officer or board member for business investments that do not conflict or compete
with the Company’s business activities for reasonable periods of time each month
so long as such activities do not interfere with the Executive’s
responsibilities under this Employment Agreement.
     4. Compensation.
          (a) Base Salary. As compensation for his services hereunder, during
the Executive’s employment as Executive Vice President and Chief Operating
Officer, the Company agrees to pay the Executive a base salary at the rate of
not less than Five Hundred and Fifty Thousand Dollars ($550,000) per annum (as
adjusted, the “Base Salary”), effective July 1, 2011, payable in accordance with
the Company’s normal payroll schedule, or on such other periodic basis as may be
mutually agreed upon; provided that, to effect such Base Salary retroactive to
July 1, 2011 with respect to already completed pay periods, the Company will pay
the Executive the difference between the actual salary already received by him
since July 1, 2011 and the Base Salary, such difference to be paid in a single
cash lump sum as soon as administratively practicable following the date hereof,
but in no event later than September 30, 2011. The adjusted rate of Base Salary
shall commence on the date of this Agreement. The Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
The Executive’s salary shall be subject to annual review and increase (but not
decrease), based on corporate policy and contributions made by the Executive to
the enterprise. To the extent approved by the Board, increases will be deemed to
take effect as of July 1 of each year (and shall be retroactive to that date, as
necessary under the circumstances in a given year).
          (b) Annual Bonus. The Executive will be eligible to receive an annual
cash bonus award (the “Annual Bonus”) with a target bonus of 90% of the
Executive’s Base Salary (as defined herein) in effect at the time such award is
determined (with “Base Salary” for fiscal year 2012 deemed to be no less than
$550,000), but not to exceed 180% of the Executive’s Base Salary, with such
leverage curve and metrics determined by the Human Resources and Compensation
Committee of the Board of Directors of DFC Global Corp. (the “Compensation
Committee”) and as applicable to other similarly situated senior executives of
the Company. Said bonus is not guaranteed and is contingent upon the Executive
and the Company achieving business unit and corporate goals as set by the Board
or Compensation Committee. The Annual Bonus shall be confirmed by the Board or
Compensation Committee and, to the extent a bonus is

2



--------------------------------------------------------------------------------



 



awarded, it shall be paid subsequent to the conclusion of the Company’s annual
audit, with a target payment date of seventy five (75) days following the close
of the relevant fiscal year of the Company but, in any event, any such bonus
will be paid for a given fiscal year within one hundred and twenty (120) days of
the closing of the fiscal year.
          (c) Long Term Incentive Compensation.
               (i) Within 30 days after the date of this Agreement, the
Executive shall receive an award with respect to the Company’s fiscal year
ending June 30, 2012 and pursuant to the Company’s Long Term Incentive Plan
(“LTIP”) which shall have an annualized aggregate grant date value (as
determined by the Compensation Committee in its sole discretion, in accordance
with Generally Accepted Accounting Principles) of $1,500,000 (the “2012 Award”).
Of the 2012 Award, $750,000 shall constitute an award with respect to the
Company’s fiscal year ending June 30, 2012 and the other $750,000 shall
constitute an award with respect to the Company’s fiscal year ending June 30,
2013. The 2012 Award shall consist of non-qualified stock options having a grant
date value of $600,000, restricted stock units having a grant date value of
$600,000, and $300,000 in cash, in each case as determined by the Compensation
Committee in its sole discretion and in accordance with Generally Accepted
Accounting Principles. Restricted stock units and non-qualified stock options
granted pursuant to the 2012 Award shall vest ratably on a quarterly basis over
a three-year period beginning October 1, 2011 (with the first installment
vesting December 31, 2011), subject to the Executive remaining continuously
employed with the Company through the applicable vesting dates. Cash awards
granted pursuant to the 2012 Award shall vest ratably on an annual basis over a
three-year period, with one-third of such award vesting on each of June 30,
2012, June 30, 2013 and June 30, 2014, subject to the satisfaction of the
applicable performance conditions established by the Compensation Committee, and
further subject to the Executive remaining continuously employed with the
Company through the applicable vesting date.
               (ii) The Executive shall not be eligible to receive any
additional annual awards under the LTIP prior to the close of the fiscal year
ending June 30, 2013. After June 30, 2013, the Executive shall be eligible to
receive additional awards under the LTIP with respect to the fiscal year ending
June 30, 2014 and subsequent fiscal years, with such awards having an annualized
aggregate grant date value (as determined by the Compensation Committee in its
sole discretion, in accordance with Generally Accepted Accounting Principles) of
at least $750,000. Awards after June 30, 2013 shall consist of cash, stock
options, restricted stock units and/or any other equity award, or combination
thereof, and shall have vesting conditions, in each case as determined by the
Compensation Committee. The terms and conditions governing any award under the
LTIP shall be governed by the LTIP and the applicable award agreements and, with
respect to equity awards, shall be subject to the terms and conditions of DFC’s
2007 Equity Incentive Plan or any other applicable equity incentive plan
established by the Company.
          (d) Deferred Compensation. The Executive shall be eligible to
participate in the DFC Global Corp. Deferred Compensation Plan, as in effect
from time to time, to the same extent as other comparable senior executives of
the Company.
          (e) Other Expenses. In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Executive during his
employment for all reasonable,

3



--------------------------------------------------------------------------------



 



ordinary and necessary, properly vouchered, business or entertainment expenses
incurred in the performance of his services hereunder in accordance with Company
policy in effect from time to time.
          (f) Vacation. The Executive shall be allowed four (4) weeks of paid
vacation during each calendar year. To the extent that the Executive is unable
to use his accrued vacation leave in a given calendar year, he shall be
permitted to carry over his paid vacation leave and use it in subsequent years,
and shall not forfeit his accrued vacation leave.
          (g) Car Lease/Allowance Agreement. During the Term, the Executive
shall be entitled to a leased car provided to him at the Company’s expense,
provided that the monthly lease payment shall not exceed $2,000. The Company
shall also cover reasonable upkeep, repairs, insurance, mileage overages, fuel
and maintenance for the leased car, up to an annual amount as may be established
from time to time by the Company. During his employment under this Agreement,
the Executive shall be entitled to a new car lease no less than every three
years. Alternatively, the Executive may elect to receive a car allowance of
$2,000 per month and, in addition, the Company shall also pay for reasonable
upkeep, repairs, insurance, fuel and maintenance for the respective car, up to
an annual amount as may be established from time to time by the Company.
          (h) Fringe Benefits. In addition to his compensation provided by the
foregoing, the Executive shall be entitled to the benefits available generally
to Company executives and employees pursuant to Company programs, including, by
way of illustration, personal leave, paid holidays, sick leave, profit-sharing,
401(k) plan, deferred compensation plan, retirement, disability, dental, vision,
group sickness, accident, life or health insurance programs of the Company which
may now or, if not terminated, shall hereafter be in effect, or in any other or
additional such programs which may be established by the Company, as and to the
extent any such programs are or may from time to time be in effect, as
determined by the Company and the terms hereof, subject to the applicable terms
and conditions of the benefit plans in effect at that time. Nothing herein shall
affect the Company’s ability to modify, alter, terminate or otherwise change any
benefit plan it has in effect at any given time, to the extent permitted by law.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to
Sections 4(e) and 4(g) and this Section 4(h) does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended from time to time, and its implementing regulations and
guidance (“Section 409A”) (A) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (B) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (C) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
          (i) Supplemental Bonus. In recognition of the Executive’s prior and
future service to the Company, and in consideration for the Executive’s
execution of this Agreement, the Executive shall be eligible to receive a bonus
(the “Supplemental Bonus”), payable in cash in

4



--------------------------------------------------------------------------------



 



accordance with this Section 4(k), with a targeted aggregate value of
$1,500,000. The Executive shall be eligible to earn 50% of the Supplemental
Bonus on December 31, 2013 and 50% of the Supplemental Bonus on December 31,
2014, subject to the achievement of the performance goals described below and
the Executive remaining continuously employed with the Company through the
applicable vesting date. The amount of Supplemental Bonus payable to the
Executive shall be determined as follows: 25% of the amount of the Supplemental
Bonus payable shall be based on the satisfaction of non-financial objectives as
determined by the Compensation Committee, in consultation with the Company’s
Chief Executive Officer; and 75% of the amount of the Supplemental Bonus payable
shall be based on the achievement of cumulative EBITDA targets, as determined by
the Compensation Committee, in each case based on the period beginning July 1,
2011 and ending on the applicable vesting date. The amount of Supplemental
Bonus, if any, earned by the Executive shall be paid to the Executive no later
than two and one-half months following the applicable vesting date. In the event
of a merger, consolidation, acquisition, other change in the Company’s corporate
structure, change in accounting principles or other event influencing the
achievement or calculation of the goals established pursuant to this
Section 4(k), the Compensation Committee shall make equitable adjustments to the
applicable goals as it deems appropriate.
          (j) The Executive will be subject to any clawback policy reasonably
developed by the Board or Compensation Committee that, upon the advice of
outside counsel, is necessary to comply with applicable law.
     5. Employment Period; Termination.
          (a) Employment Period. Unless sooner terminated pursuant to this
Section 5, the Employment Period shall commence on the date of this Agreement
and shall continue thereafter until December 31, 2014 (the “Initial Term”). The
Board may in its sole discretion elect to renew this Agreement for one or more
additional one-year periods (each, a “Renewal Term”), provided that the Board
delivers to the Executive written notice of its election to renew at least
180 days prior to the expiration of the Initial Term or any Renewal Term, as
applicable. The Initial Term and any Renewal Term are herein collectively
referred to as the “Term.” For purposes of determining under Section 409A
whether there has been a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (or any successor regulation), the
Executive shall be deemed to have incurred a separation from service if his
employment has been terminated in accordance with Sections 5(b) through Section
5(h) hereof and he is performing less than 50% of the average level of bona fide
services he was performing for the Company in the immediately preceding 36-month
period (“Separation From Service”).
          (b) Termination By Executive Without Good Reason. Notwithstanding the
provisions of Section 5(a) above, the Executive may terminate the employment
relationship at any time for any reason by giving the Company written notice at
least thirty (30) days prior to the effective date of termination and such
termination shall not be deemed to be a breach by the Executive of this
Agreement. The Company, at its election, may (i) require the Executive to
continue to perform his duties hereunder for the full thirty (30) day notice
period, or (ii) terminate the Executive’s employment at any time during such
thirty (30) day notice period, provided that any such termination shall not be
deemed to be a termination of the Executive’s employment by

5



--------------------------------------------------------------------------------



 



the Company without Cause. Upon such termination, the Executive shall be
entitled to: (i) any Base Salary earned through the effective date of
termination that remains unpaid and any accrued but unpaid vacation time, with
any such amounts paid on the first regularly scheduled payroll date following
the effective date of termination; (ii) any Annual Bonus payable pursuant to
Section 4(b) with respect to any fiscal year which ended prior to the effective
date of the Executive’s termination of employment, which remains unpaid, with
such amount paid in the first regularly scheduled payroll date following the
effective date of termination or, if later, at the same time the bonus would
have been payable to the Executive under Section 4(b) hereof; (iii) any
reimbursement or payment due to the Executive on or prior to the date of such
termination which remains unpaid to the Executive pursuant to the terms of
Sections 4(d), 4(e), 4(g), 4(h) and/or 4(i), with any such payment being made
promptly following the effective date of termination but in no event later than
the date set forth in Section 4(h) or Section 4(i), as applicable; (iv) any
right, payment or benefit that accrued or became due to the Executive prior to
the date of such termination which remains unpaid to the Executive under Section
4(c) (2012 Award), if any, or pursuant to any applicable plans, programs,
policies or arrangements of the Company or any affiliate in which the Executive
participated as of the effective date of termination, including, without
limitation, any plans or agreements relating to the vested portion of any stock
options, restricted stock or similar equity interests awarded to the Executive
prior to the date of such termination, or the vested portion of any equity
awards granted to the Executive prior to the date of such termination in
connection with any long-term incentive program in which he has participated
while employed by the Company or any of its affiliates, excluding the 2012 Award
(the “Equity Awards”), and (v) any right, payment or benefit due or that becomes
payable under Section 5(i) (Section 280G of the Code), Section 19
(Indemnification) or Section 20 (Attorneys’ Fees and Expenses) (collectively
“Accrued and Other Obligations”). In addition, any Equity Awards and options
subject to the 2012 Award which are vested as of the effective date of
termination shall not be forfeited and, if applicable, shall remain exercisable
pursuant to their existing terms and conditions.
          (c) Termination By Company For Cause. If the Executive’s employment is
terminated for “Cause,” the Executive will not be entitled to and shall not
receive any compensation or benefits of any type following the effective date of
termination. As used in this Agreement, the term “Cause” shall include but not
be limited to a termination for (i) a material breach of any promise or
obligation imposed under this Agreement, including, without limitation, a
refusal to substantially perform the Executive’s duties hereunder, except in the
event that the Executive becomes permanently disabled as set forth in
Section 5(e); (ii) material acts of embezzlement or misappropriation of funds,
regardless of whether the embezzlement or misappropriation involves funds or
assets of the Company or a third party; (iii) serious dereliction of fiduciary
obligation; (iv) conviction of a felony, plea of guilty or nolo contendere to a
felony charge or any criminal act involving moral turpitude; (v) a willful
unauthorized disclosure of confidential information belonging to the Company, or
entrusted to the Company by a client, customer, or other third party; (vi) an
intentional violation of any material Company rule, regulation or policy;
(vii) any willful act materially adverse to the interests of the Company or
reasonably likely to result in material harm to the Company or to bring the
Company into disrepute; (vii) engaging in behavior that would constitute grounds
for liability for harassment (as proscribed by the U.S. Equal Employment
Opportunity Commission Guidelines or any other applicable state or local
regulatory body) or other egregious conduct that violates laws governing

6



--------------------------------------------------------------------------------



 



the workplace; provided, however, that “Cause” shall not be found to exist
absent a unanimous vote of the non-interested members of the Board of Directors
(for purposes of this Agreement, the term “non-interested members” shall be
defined as all of the members of the Board at the relevant time, excluding the
Executive), with the Executive being provided ten (10) days advance written
notice of the meeting of the Board at which such a vote is scheduled to be
taken, and the Executive and, at his election, counsel for the Executive being
permitted to address the Board on the issue of any alleged “Cause” for
termination at such meeting.
          (d) Termination By Company Without Cause. Upon thirty (30) days
written notice, the Company shall retain the right to terminate the Executive
without Cause. If the Executive’s employment is terminated by the Company
without Cause during the Term, the Executive shall be provided with the
following severance package, contingent upon the terms set forth below:
               (i) The Executive shall continue to receive an amount equivalent
to his base salary for a period of twelve (12) months following the effective
date of his Separation From Service (the “Severance Period”), said amounts to be
paid to the Executive bi-weekly;
               (ii) The Executive shall receive a payment for his Annual Bonus,
which shall be calculated by averaging the amount of the Annual Bonuses received
by the Executive for the prior two years, and shall be paid out in equal monthly
installments over the Severance Period;
               (iii) During the Severance Period, the Company shall continue to
contribute to the cost of the Executive’s health insurance coverage by
contributing an amount equal to the amount paid by the Company towards the
health insurance premiums of active Company employees towards the Executive’s
COBRA premium, but only to the extent that the Executive applies for and
otherwise remains eligible for health care continuation coverage under COBRA
throughout the Severance Period; provided that if the Company’s contributions or
payments under this Section 5(d)(iii) would violate the nondiscrimination rules,
and result in the imposition of penalties, under the Patient Protection and
Affordable Care Act of 2010 (the “PPACA”) and related regulations and guidance
promulgated thereunder, the parties agree to reform this provision in such
manner as is necessary to comply with the PPACA and avoid any such penalties
while keeping the Executive in the same economic position;
               (iv) During the Severance Period, the Company shall continue
paying the premiums or will reimburse the Executive for premiums paid for life
and disability insurance and other benefit programs that were in effect at the
time of termination and shall continue to pay the Executive his car
lease/allowance payment, in each case, in no event later than the date set forth
in Section 4(h);
               (v) With respect to any outstanding stock options in which the
Executive has vested as of the effective date of his termination, all such stock
options will remain exercisable for a period beginning on the effective date of
the Executive’s termination and ending on the sooner of twelve (12) months from
the effective date of the Executive’s termination, the latest date upon which
the stock option would have expired by its original terms

7



--------------------------------------------------------------------------------



 



if the Executive had remained employed indefinitely or the 10th anniversary of
the original date of grant of the stock option;
               (vi) The Executive shall receive any unpaid portion of the
Supplemental Bonus, paid in a lump sum. For purposes of determining the amount
of Supplemental Bonus payable, all applicable performance goals shall be deemed
fully achieved at targeted levels; and
               (vii) The Accrued and Other Obligations.
The benefits and compensation described in Sections 5(d)(i) through (vii) that
the Executive shall receive is referred to jointly herein as the Severance
Compensation.
The Executive shall not be entitled to any Severance Compensation unless (i) the
Executive complies with all surviving provisions of any non-competition
agreement, non-solicitation agreement, confidentiality agreement or invention
assignment agreement signed by the Executive, and (ii) the Executive executes
and delivers to the Company a release in form and substance acceptable to the
Company, and such release becomes irrevocable by the 60th day following the
effective date of the Executive’s Separation from Service, by which the
Executive releases the Company from any obligations and liabilities of any type
whatsoever, including those arising out of his employment, the termination of
employment, or under this Agreement, except for the Company’s obligations with
respect to the Severance Compensation, which release shall not affect the
Executive’s right to indemnification, if any, for actions taken within the scope
of his employment including reimbursement for all costs and attorneys fees
relating to litigation, judgments or awards, related to the Executive’s
performance of the duties and responsibilities of his position. Subject to
Section 5(j) below, the Severance Compensation will be paid or provided (or will
begin to be paid or provided) as soon as administratively practicable after the
release becomes irrevocable, provided that if the 60 day period described above
begins in one taxable year and ends in a second taxable year such payments or
benefits shall not commence until the second taxable year. The parties hereto
acknowledge that the Severance Compensation to be provided under this Section
5(d) is to be provided in consideration for the above-specified release.
The Severance Compensation described in this Section 5(d) or any applicable
Section below is intended to supersede any other severance payment provided by
any Company policy, plan or practice. Therefore, to the extent that the
Executive receives Severance Compensation consistent with the terms of
Section 5, the Executive shall be disqualified from receiving any severance
payment under any other Company severance policy, plan or practice.
          (e) Termination for Executive’s Permanent Disability. To the extent
permissible under applicable law, in the event the Executive becomes permanently
disabled during the Term, the Company may terminate this Agreement by giving
thirty (30) days notice to the Executive of its intent to terminate, and unless
the Executive resumes performance of the duties set forth in Section 3 within
five (5) days of the date of the notice and continues performance for the
remainder of the notice period, this Agreement shall terminate at the end of the
thirty (30) day period. A termination due to the Executive’s Permanent
Disability during the

8



--------------------------------------------------------------------------------



 



Term shall be treated for all severance purposes as a Termination “Without
Cause,” and the Executive shall be entitled to receive all of the payments
identified in Section 5(d) of this Agreement, provided that he complies with the
terms and conditions set forth in Section 5(d). “Permanently disabled” or
“Disabled” for the purposes of this Agreement means the Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.
          (f) Termination Due To Executive’s Death. In the event that the
Executive dies during the Term, this Agreement shall terminate as of the date of
the Executive’s death. A termination due to the Executive’s death during the
Term shall be treated for all severance purposes as a Termination “Without
Cause,” and the Executive’s estate shall be entitled to receive all of the
Severance Compensation identified in Section 5(d), provided that it complies
with any applicable terms and conditions set forth in Section 5(d). The
Executive’s estate shall also be entitled to receive any Accrued and Other
Obligations.
          (g) Termination by Executive for “Good Reason”. Subject to the
provisions outlined below, at any time after the date the Executive commences
employment under this Agreement, upon thirty (30) days’ written notice to the
Company of his intent to terminate the Agreement, the Executive shall have the
right to terminate his employment under this Agreement for “Good Reason” (as
defined below). For purposes of this Agreement, “Good Reason” is defined as any
one of the following:
               (i) any failure by Company to pay the compensation and benefits
provided for in this Agreement or any other material breach by Company of any
provision of this Agreement, after written notice by the Executive to cure such
failure or breach, and failure by Company to cure, within a period of fifteen
(15) days following such written notice; or
               (ii) any material adverse change in the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company made without the
Executive’s permission (other than a change due to the Executive’s Permanent
Disability or due to a need for accommodation), after written notice by the
Executive to cure such material adverse change and failure by the Company to
cure, within a period of fifteen (15) days following such written notice, which
results in:

  (1)   a diminution in any material respect in the Executive’s position,
authority, duties, responsibilities or compensation, which diminution continues
in time over at least thirty (30) days, such that it constitutes an effective
demotion; or

  (2)   relocation of the Executive’s regular work address to a location more
than thirty (30) miles from its location at the commencement of the Employment
Period without the Executive’s written consent; or

               (iii) failure on the part of the Company to include the Executive
under any applicable directors’ and officers’ insurance policy provided by the
Company after written

9



--------------------------------------------------------------------------------



 



notice by the Executive to secure such insurance coverage, and failure by the
Company to cure, within a period of fifteen (15) days following such written
notice.
          If the Executive terminates his employment for Good Reason during the
Term in connection with a Change in Control (as defined in Section 5(h) of this
Agreement), then the Executive shall, subject to the conditions set forth
herein, receive the compensation and benefits set forth in Section 5(h)
applicable to termination of the Executive’s employment in relation to a Change
in Control. If the Executive terminates his employment for Good Reason during
the Term other than in connection with a Change in Control, then the Executive
shall, subject to the conditions set forth in Section 5(d), receive the
compensation and benefits set forth in Section 5(d) applicable to termination of
the Executive’s employment by the Company without Cause.
          (h) Termination Without Cause or by Executive for Good Reason in
Connection with a “Change of Control.” In the event that, within eighteen
(18) months of a “Change of Control,” as defined below, the Executive’s
employment with the Company is either (a) terminated by the Company without
Cause, or (b) terminated by the Executive for Good Reason, then, in lieu of the
severance benefits provided for in Section 5(d) of this Agreement, the Executive
shall be entitled to certain enhanced severance benefits, contingent upon his
compliance with the terms and conditions serving as prerequisites to his
eligibility for Severance Compensation set forth in Section 5(d). Under such
circumstances, the Executive shall be entitled to the following:
               (i) Instead of twelve months of salary continuation, the
Executive shall be entitled to receive an additional six months of his base
salary, so that the Executive shall be entitled to receive a total of eighteen
(18) months of salary continuation, which shall be payable over the eighteen
month period subsequent to the effective date of the Separation From Service
(the “Enhanced Severance Period”); and
               (ii) The Executive shall receive an Annual Bonus payment, which
shall be calculated by averaging the amount of the Annual Bonuses received by
the Executive for the prior two years, and multiplying this average by 1.5, and
this bonus amount shall be payable in equal monthly installments over the
Enhanced Severance Period; and
               (iii) Any outstanding 2012 Award and Equity Award will become
fully vested as of the day immediately prior to the termination of the
Executive’s employment with the Company, and all stock options subject to such
awards will thereafter become immediately exercisable for a period beginning on
the effective date of the Executive’s termination and ending on the sooner of
twelve (12) months from the effective date of the Executive’s termination, the
latest date upon which the award would have expired by its original terms if the
Executive had remained employed indefinitely or the 10th anniversary of the
original date of grant of the award; and
               (iv) The Executive shall be eligible to receive the Severance
Compensation set forth in Section 5(d)(iii), (iv), (vi) and (vii) above.
For purposes of this Section, “Change of Control” shall mean, and be deemed to
have occurred upon: (i) a sale or transfer of substantially all of the assets of
either DFC Global Corp. or Dollar

10



--------------------------------------------------------------------------------



 



Financial Group, Inc. in any transaction or series of related transactions
(other than sales in the ordinary course of business); (ii) any merger,
consolidation or reorganization to which either DFC Global Corp. or Dollar
Financial Group, Inc. is a party, except for an internal reorganization or a
merger, consolidation or reorganization in which the Company is the surviving
corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding Common Stock (on a
fully-diluted basis) immediately prior to the merger, consolidation or
reorganization will own, immediately following the merger, consolidation or
reorganization, capital stock holding a majority of the voting power of the
Company; (iii) any sale or series of sales of shares of the capital stock of DFC
Global Corp. by the holders thereof which results in any person or group of
affiliated persons owning capital stock holding twenty five percent (25%) or
more of the voting power of Dollar Financial Group, Inc. at the time of such
sale or series of sales; (iv) a circumstance where any individual, firm,
corporation, limited liability company, partnership, sole proprietorship, trust
or other legally cognizable entity (“Person”) other than an “Exempted Person”
(as defined below) who or which, alone or together with any affiliates or
associates of that person, becomes the Beneficial Owner (as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended from time to time)
of twenty-five percent (25%) or more of the voting securities of DFC Global
Corp. (including all securities or other interests in DFC Global Corp. having by
their terms ordinary voting power to elect members of the Board of Directors of
DFC Global Corp. collectively “Voting Securities”) except as a result of (y) any
acquisition of the DFC Global Corp.’s Voting Securities by the Company, or (z)
any acquisition of Dollar Financial Corp’s Voting Securities directly from the
Company, as authorized by the Board; (v) any liquidation, dissolution or winding
up of either DFC Global Corp. or Dollar Financial Group, Inc.; (vi) any
circumstance by which the persons who constitute DFC Global Corp.’s Board of
Directors as of the date hereof cease for any reason to constitute a majority of
the directors of DFC Global Corp., unless the election or nomination for
election of each director who is not a director on the date hereof was approved
by a vote of no less than a two-thirds (2/3) of the directors then still in
office who are directors on the date hereof or are new directors approved by
such vote; or (vii) DFC Global Corp. ceases to be a company whose common stock
is publicly traded on a major United States stock exchange such as the NYSE or
NASDAQ.
For purposes of this Agreement, an “Exempted Person” shall be defined as:
(i) the Executive or any group (as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934) of which the Executive is a member; (ii) any
Person that controls (as defined in Rule 12b-2 of the Securities Exchange Act of
1934) the Company as of the date of this Agreement or any group of which any
such Person is a member; (iii) any corporation or other entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s Voting Securities; or (iv) any
employee benefit plan or related trust that is maintained or sponsored by the
Company or any of its subsidiaries, or any trustee or other fiduciary of the
Company or any Subsidiary.
          (i) Section 280G of the Code.
               (i) General. All amounts payable to the Executive by the Company
whether under this Agreement or any other agreement, program or arrangement with
the Company (each, a “Payment”) will be made without regard to whether the
deductibility of such

11



--------------------------------------------------------------------------------



 



payments (considered together with any other entitlements or payments otherwise
paid or due to the Executive) would be limited or precluded by Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and without regard to
whether such payments would subject the Executive to the excise tax levied under
Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) paid to or on for the benefit of the Executive would
be increased by the limitation or elimination of one or more of such Payments,
then the Board will reduce or, or if necessary, eliminate any or all Payments to
the extent necessary to maximize the Total After-Tax Payments.
               (ii) Measurements and Adjustments. The determination of the
amount of the payments and benefits paid and payable to the Executive and
whether and to what extent reduction or the elimination of any amounts payable
are required to be made will be made at the Company’s expense by a qualified
independent professional selected by the Company, which professional shall
provide the Executive and the Company with detailed supporting calculations with
respect to its determination within thirty (30) business days of the receipt of
notice from the Executive or the Company that the Executive has received or will
receive a payment that is potentially subject to Section 280G of the Code. Any
determination by the professional shall be binding upon the Company and the
Executive.
               (iii) Underpayment or Overpayment. In the event of any
underpayment or overpayment to the Executive, the amount of such underpayment or
overpayment will be, as promptly as practicable, paid by the Company to the
Executive or refunded by the Executive to the Company, as the case may be.
               (iv) Definitions. For purposes of this Agreement, the term “Total
After-Tax Payments” means the total of all “parachute payments” (as that term is
defined in Section 280G(b)(2) of the Code) made to or for the benefit of the
Executive (whether made hereunder or otherwise), after reduction for all
applicable federal taxes (including, without limitation, the tax described in
Section 4999 of the Code).
          (j) Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement or elsewhere, if Executive is a “specified employee” as
determined pursuant to Section 409A of the Code as of the date of the
Executive’s Separation From Service and if any payment or benefit provided for
in this Agreement or otherwise both (x) constitutes a “deferral of compensation”
within the meaning of Section 409A and (y) cannot be paid or provided in the
manner otherwise provided without subjecting the Executive to “additional tax”,
interest or penalties under Section 409A, then any such payment or benefit that
is payable during the first six months following Executive’s Separation From
Service shall be paid or provided to the Executive in a cash lump-sum on the
first business day of the seventh calendar month following the month in which
the Executive’s Separation From Service occurs. In addition, any payment or
benefit due upon a termination of Executive’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall only be paid
or provided to the Executive upon a Separation From Service (as defined in
Section 5(a) above). Notwithstanding anything to the contrary in this Section 5
or elsewhere, any payment or benefit under this Section 5, or otherwise, that is
exempt from Section 409A pursuant to Final Treasury
Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the
Executive only to the extent that the

12



--------------------------------------------------------------------------------



 



expenses are not incurred, or the benefits are not provided, beyond the last day
of the second taxable year of the Executive following the taxable year of the
Executive in which the Separation From Service occurs; and provided further that
such expenses are reimbursed no later than the last day of the third taxable
year following the taxable year of the Executive in which the Separation From
Service occurs. Finally, for the purposes of this Agreement, amounts payable
under Section 5 shall be deemed not to be a “deferral of compensation” subject
to Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through A-6.
          (k) Continuing Obligations. The Executive acknowledges and agrees that
the non-competition and non-solicitation restrictions set forth in Sections 7
and 8 of this Agreement will remain in full force and effect for a period of
twenty four (24) months following the expiration of this Agreement or the
termination of his employment for any reason. Furthermore, the obligations
imposed on the Executive with respect to confidentiality, non-disclosure and
assignment of rights to inventions or developments in this Agreement or any
other agreement executed by the parties shall continue, notwithstanding the
expiration or termination of the employment relationship between the parties.
     6. Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
termination of the Executive’s employment, or at any time the Company shall
request, the Executive shall return to the Company all such property of the
Company, without retaining any copies, summaries or excerpts of any kind or in
any format whatsoever. The Executive further agrees that should he discover any
Company property or Confidential Company Information in his possession after the
return of such property has been requested, the Executive agrees to return it
promptly to Company without retaining copies, summaries or excerpts of any kind
or in any format whatsoever.
     7. Non-Competition. In consideration of the compensation and other benefits
to be paid to the Executive pursuant to this Agreement, the Executive agrees
that he will not, without prior written consent of the board of directors of
Company, for a period of twenty four (24) months after his termination of
employment for any reason:
          (a) directly or indirectly engage in the United States, Canada or any
other country in which Company now or hereafter during the Executive’s period of
employment, conducts business, in any activity which, or any activity for any
enterprise or entity a material part of the business of which, is competitive
with the business conducted by Company at the time of termination or any
business that Company proposed to be conducted during the Executive’s employment
with the Company, either as an officer, director, employee, independent
contractor or as a 2% or greater owner, partner, or stockholder in a publicly
traded entity;
          (b) directly or indirectly cause or request a curtailment or
cancellation of any significant business relationship that Company has with a
current or prospective vendor, business

13



--------------------------------------------------------------------------------



 



partner, supplier or other service or goods provider that would have a material
adverse impact on the business of Company or;
          (c) directly or indirectly induce or attempt to influence any employee
of Company to terminate his or her employment with Company.
     8. Non-Solicitation.
          (a) During the Executive’s employment with the Company and for twenty
four (24) months after termination of his employment for any reason, the
Executive will not, directly or indirectly, on his/her own behalf or on behalf
of any third party, (i) target, recruit, solicit or induce, or attempt to
induce, any employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or (ii) solicit, divert,
reduce, take away, or attempt to divert, reduce or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by the Company with which the Executive
was substantively involved during the course of his employment with the Company)
of any of the Company’s (A) clients, customers, franchisees, or accounts, or
(B) prospective clients, customers, franchisees or accounts, that were contacted
or solicited by the Executive within six (6) months prior to the date his
employment with the Company terminated.
          (b) The Executive acknowledges and understands that, in the event of a
breach or threatened breach of this provision by the Executive, the Company may
suffer irreparable harm and will therefore be entitled to injunctive relief to
enforce this provision, which shall be in addition to any other remedies
available to it, as well as an award of attorneys’ fees and costs to cover the
expenses it incurs in seeking to enforce this provision.
     9. Protection of Confidential Information. The Executive agrees that all
information, whether or not in writing, relating to the business, technical or
financial affairs of the Company and that is generally understood in the
industry as being confidential and/or proprietary, is the exclusive property of
the Company. The Executive agrees to hold in a fiduciary capacity for the sole
benefit of the Company all secret, confidential or proprietary information,
knowledge, data, or trade secret (“Confidential Information”) relating to the
Company or any of its affiliates or their respective clients, which Confidential
Information shall have been obtained during his employment with the Company. The
Executive agrees that he will not at any time, either during the Term or after
its termination, disclose to anyone any Confidential Information, or utilize
such Confidential Information for his own benefit, or for the benefit of third
parties without written approval by an officer of the Company. The Executive
further agrees that all intellectual property, business processes, proprietary
forms, business plans, customer lists, memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, proprietary franchise
circulars or similar materials, or written, photographic, magnetic or other
documents or tangible objects compiled by the Executive or made available to the
Executive during his employment concerning the business of the Company and/or
its clients, including any copies of such materials, shall be the property of
the Company and shall be delivered to the Company on the termination of his
employment, or at any other time upon request of the Company.

14



--------------------------------------------------------------------------------



 



          (a) Court-Ordered Disclosure. In the event that, at any time during
his employment with the Company or at any time thereafter, the Executive
receives a request to disclose all or any part of the trade secrets and other
proprietary and confidential information under the terms of a subpoena or order
issued by a court or by a governmental body, the Executive agrees to notify the
Company immediately of the existence, terms, and circumstances surrounding such
request, to consult with the Company on the advisability of taking legally
available steps to resist or narrow such request; and, if disclosure of such
trade secrets and other proprietary and confidential information is required to
prevent the Executive from being held in contempt or subject to other penalty,
to furnish only such portion of the trade secrets and other proprietary and
confidential information as, in the written opinion of counsel satisfactory to
the Company, the Executive is legally compelled to disclose, and to exercise the
Executive’s best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed trade secrets and other
proprietary and confidential information.
     10. Intellectual Property.
          (a) Disclosure of Inventions. The Executive will promptly disclose in
confidence to the Company all inventions, improvements, processes, products,
designs, original works of authorship, formulas, processes, compositions of
matter, computer software programs, Internet products and services, e-commerce
products and services, e-entertainment products and services, databases, mask
works, trade secrets, product improvements, product ideas, new products,
discoveries, methods, software, uniform resource locators or proposed uniform
resource locators (“URLs”), domain names or proposed domain names, any trade
names, trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that the Executive makes, conceives or first reduces to practice
or create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.
          (b) Work for Hire; Assignment of Inventions. The Executive
acknowledges and agrees that any copyrightable works prepared by him within the
scope of his employment are “works for hire” under the Copyright Act and that
the Company will be considered the author and owner of such copyrightable works.
The Executive agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by him for the Company, or (iii) relate to the Company’s business or
current or anticipated research and development, will be the sole and exclusive
property of the Company and are hereby irrevocably assigned by the Executive to
the Company from the moment of their creation and fixation in tangible media.
          (c) Assignment of Other Rights. In addition to the foregoing
assignment of Inventions to the Company, the Executive hereby irrevocably
transfers and assigns to the Company: (i) all worldwide patents, patent
applications, copyrights, mask works, trade secrets and other intellectual
property rights in any Invention; and (ii) any and all “Moral Rights” (as
defined below) that the Executive may have in or with respect to any Invention.
The Executive also hereby forever waives and agrees never to assert any and all
Moral Rights the Executive

15



--------------------------------------------------------------------------------



 



may have in or with respect to any Invention, even after termination of his work
on behalf of the Company. “Moral Rights” mean any rights to claim authorship of
an Invention, to object to or prevent the modification of any Invention, or to
withdraw from circulation or control the publication or distribution of any
Invention, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right.”
          (d) Assistance. The Executive agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Inventions in any and all countries. The Executive will execute any documents
that the Company may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. His obligations under this section will continue beyond the
termination of his employment with the Company, provided that the Company will
compensate him at a reasonable rate after such termination for time or expenses
actually spent by him at the Company’s request on such assistance; provided such
expenses shall be paid to the Executive promptly but in no event later than the
end of the calendar year following the calendar year in which they are incurred.
The Executive appoints the Secretary of the Company as his attorney-in-fact to
execute documents on his behalf for this purpose.
     11. Injunctive Relief. The Executive understands that, in the event of a
breach or threatened breach of this Agreement by the Executive, the Company may
suffer irreparable harm and will therefore be entitled to injunctive relief,
without prior notice to the Executive and without the posting of a bond or other
guarantee, to enforce this Agreement. This provision is not a waiver of any
other rights which the Company may have under this Agreement, including the
right to recover attorneys’ fees and costs to cover the expenses it incurs in
seeking to enforce this agreement, as well as to any other remedies available to
it, including money damages.
     12. Publicity. Neither party shall issue, without consent of the other
party, any press release or make any public announcement with respect to this
Agreement or the employment relationship between them. Following the date of
this Agreement and regardless of any dispute that may arise in the future, the
Executive and the Company jointly and mutually agree that they will not
disparage, criticize or make statements which are negative, detrimental or
injurious to the other to any individual, company or client, including within
the Company.
     13. Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns. In the event the Company is acquired, is a non surviving
party in a merger, or transfers substantially all of its assets, this Agreement
shall not be terminated and the transferee or surviving company shall be bound
by the provisions of this Agreement. The parties understand that the obligations
of the Executive are personal and may not be assigned by him.
     14. Entire Agreement. This Agreement contains the entire understanding of
the Executive and the Company with respect to employment of the Executive and
supersedes any and all prior understandings, written or oral, including, without
limitation, the Amended and Restated Employment Agreement dated May 14, 2008 by
and between the Company and the

16



--------------------------------------------------------------------------------



 



Executive. This Agreement may not be amended, waived, discharged or terminated
orally, but only by an instrument in writing, specifically identified as an
amendment to this Agreement, and signed by all parties. By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement and that he voluntarily and knowingly
enters into said Agreement.
     15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
     16. Governing Law and Submission to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law thereof.
     17. Notices. Any notice provided for in this Agreement shall be provided in
writing. Notices shall be effective from the date of service, if served
personally on the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid. Notices shall be
properly addressed to the parties at their respective addresses identified below
or to such other address as either party may later specify by notice to the
other.
     18. Venue. All legal actions arising under this Agreement shall be
instituted in, and both the Executive and the Company consent to jurisdiction
within, the Commonwealth of Pennsylvania, without giving effect to the
principles of conflicts of law thereof. The parties agree that any legal
proceeding, commenced by one party against the other, shall be brought in any
state or Federal court having proper jurisdiction, within the Commonwealth of
Pennsylvania. Both parties submit to such jurisdiction, and waive any objection
to venue and/or claim of inconvenient forum.
     19. Indemnification. In his capacity as a director, manager, officer, or
employee of the Company or serving or having served any other entity as a
director, manager, officer, or executive at the Company’s request, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s charter and by-laws, from and against any and all
losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) the Executive acted in good
faith and in a manner the Executive believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal proceeding, had
no reasonable cause to believe the Executive’s conduct was unlawful, and
(ii) the Executive’s conduct did not constitute gross negligence or willful or
wanton misconduct (and the Company shall also advance expenses as incurred to
the fullest extent permitted under applicable law, provided the Executive
provides an undertaking to repay advances if it is ultimately determined that
the Executive is not entitled to indemnification). The

17



--------------------------------------------------------------------------------



 



Company shall advance all expenses incurred by the Executive in connection with
the investigation, defense, settlement or appeal of any civil or criminal action
or proceeding referenced in this Section, including but not necessarily limited
to legal counsel, expert witnesses or other litigation-related expenses. The
Executive shall be entitled to coverage under the Company’s directors and
officers liability insurance policy in effect at any time in the future to no
lesser extent than any other officers or directors of the Company. After the
Executive is no longer employed by the Company, the Company shall keep in effect
the provisions of this Section, which provision shall not be amended except as
required by applicable law or except to make changes permitted by law that would
enlarge the right of indemnification of the Executive. Notwithstanding anything
herein to the contrary, the provisions of this Section shall survive the
termination of this Agreement and the termination of the Period of Employment
for any reason.
     20. Attorneys’ Fees and Expenses. In the event of any litigation between
the Executive and the Company concerning this Agreement, the prevailing party
shall be entitled to recover its costs and expenses, including reasonable
attorney’s fees.
     21. No Mitigation. If an event triggering the Executive’s entitlement to
Severance Compensation occurs, the Executive need not seek other employment or
attempt in any way to reduce the amount of any payments or benefits to the
Executive by the Company under this Agreement. The amount of the Severance
Compensation shall not be reduced by any compensation earned by the Executive as
the result of any other employment, consulting relationship or other business
activity or engagement post-termination.
     22. No Set-off. Except as reflected in Section 24(d) of this Agreement, the
Company’s obligations under this Agreement are absolute and unconditional, and
not subject to any set-off, counterclaim, recoupment, defense or other right
that the Company may have against the Executive.
     23. Company Successors. In addition to any obligations imposed by law upon
any successor to the Company, the Company shall require any successor to all or
substantially all of the Company’s business or assets (whether direct or
indirect, and whether by purchase, reorganization, merger, share exchange,
consolidation, or otherwise) to expressly assume and agree to perform the
Company’s obligations under this Agreement to the same extent, and in the same
manner, as the Company would be required to perform if no such succession had
occurred. This Agreement shall be binding upon, and inure to the benefit of, any
successor to the Company.
     24. Miscellaneous.
          (a) No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
          (b) The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

18



--------------------------------------------------------------------------------



 



          (c) The language in all parts of this Agreement will be construed, in
all cases, according to its fair meaning, and not for or against either party
hereto. The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
          (d) The obligations of Company under this Agreement, including its
obligation to pay the compensation provided for in this Agreement, are
contingent upon the Executive’s performance of the Executive’s obligations under
this Agreement.
          (e) This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument
[Signature page follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties
hereto has caused this Agreement to be duly executed and delivered under seal,
by its authorized officers or individually, on the 7th day of September, 2011.

            DOLLAR FINANCIAL GROUP, INC.
      /s/ Jeffrey A. Weiss     Jeffrey A. Weiss, Chairman & CEO               
DFC GLOBAL CORP.
      /s/ Jeffrey A. Weiss     Jeffrey A. Weiss, Chairman & CEO                 
    /s/ Norman Miller     Norman Miller           

20